559 F.2d 1141
96 L.R.R.M. (BNA) 2370, 82 Lab.Cas.  P 10,143
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.GOODSELL & VOCKE, INC., Respondent.
No. 76-2204.
United States Court of Appeals,Ninth Circuit.
Aug. 25, 1977.

Anne Andrews, Atty., Elliott Moore, N. L. R. B., Washington, D. C., Roy O. Hoffman, Director, Reg. 20, NLRB, San Francisco, Cal., argued, for petitioner.
Timothy J. Ward, Ward & Martin, Palo Alto, Cal., argued, for respondent.


1
Goodsell & Vocke, pro se.


2
Petition to Review a Decision of the National Labor Relations Board.


3
Before CARTER and TRASK, Circuit Judges, and BURNS,* District Judge.

ORDER

4
The National Labor Relations Board (the Board) pursuant to 29 U.S.C. § 160(e), has petitioned this court for enforcement of its order issued March 15, 1976.  The Board's Decision and Order are reported at 223 NLRB 260 (1976).  We find that there is substantial evidence on the record as a whole to support the Board's finding that the withdrawal of Goodsell & Vocke, Inc. from the Painting and Decorating Contractors Association of Central Coast Counties, Inc. was untimely and unilateral so that its refusal to honor and implement the terms of the contract negotiated by the association with the District Council of Painters No. 33 constituted a violation of section 8(a)(5) and (1) of the National Labor Relations Act.


5
The findings, conclusions and ruling of the Administrative Law Judge are not clearly erroneous and we agree with the Decision and Order of the Board in adopting his recommended Order.


6
The Order of the Board as reported above, is enforced.



*
 Honorable James M. Burns, United States District Judge, District of Oregon, sitting by designation